                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MARTA JO HIESHETTER,

          Plaintiff,
                                                                    Case No. 1:19-cv-190
 v.
                                                                    HON. JANET T. NEFF
 TYSON FOODS, INC., et al.,

          Defendants.
 ____________________________/


                                            ORDER

       This is a civil action filed by a pro se litigant. Defendants filed a Motion to Dismiss (ECF

No. 5).      The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on November 5, 2019, recommending that this Court grant the motion and that

the complaint be dismissed with prejudice. The Report and Recommendation was duly served on

the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 13) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 5) is GRANTED.

       A Judgment will be entered consistent with this Order.



Dated: November 26, 2019                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
